Citation Nr: 1614914	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-45 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a chronic headache disorder (claimed as migraines), including as secondary to service-connected sinusitis.

2.  Entitlement to service connection for chronic pain syndrome.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from June 1974 to September 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran's claims were remanded by the Board in July 2013.  That decision included issues of entitlement to service connection for right lumbar radiculopathy and entitlement to service connection for a left shoulder disability.  An October 2015 rating decision granted the Veteran service connection for a left shoulder disability.  Accordingly the left shoulder claim is not currently in appellant status before the Board.  In February 2015 the RO issued a statement of the case regarding the denial of service connection for right lower radiculopathy.  The Board notes that the Veteran did not submit a substantive appeal regarding the denial of his right lower radiculopathy claim.  Accordingly right lower radiculopathy claim is not currently in appellant status before the Board.     


FINDINGS OF FACT

1.  The Veteran developed a chronic migraine headache disability a number of years after discharge from service and this disability is not caused or aggravated by the Veteran's service-connected sinusitis disability.  

2.  The Veteran has not experienced a chronic pain syndrome that is separate and distinct from his service-connected disabilities or migraine headaches.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic headache disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a chronic pain syndrome have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

A letter sent to the Veteran in June 2008 advised the Veteran of the VCAA, including the types of evidence and/or information necessary to substantiate his claims and the relative duties upon himself and VA in developing his claims.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter advised the Veteran of the bases for assigning ratings and effective dates if service connection was granted.

As to the duty to assist, VA has associated with the claims folder the Veteran's service treatment records (STRs), VA treatment records, service personnel records, and private medical records.  Adequate VA medical examinations and VA medical opinions have been obtained.  The Veteran's claims were remanded by the Board in July 2013 to obtain new VA medical examinations and opinions.  The AOJ complied with the remand instructions by affording the Veteran VA examinations and by obtaining the requested medical opinions. 

In sum, the Board is satisfied that the originating agency properly processed the claims decided below after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Law and Regulations

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (which includes migraine headaches), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  


	(CONTINUED ON NEXT PAGE)




III.  Chronic Headaches

The Veteran stated in an April 2006 letter that he had headaches during service that were triggered by acute sinus congestion.  He reported that his headaches are now diagnosed as migraine type headaches.  The Veteran asserts that his current migraine headache disability is secondary to his service-connected sinusitis disability.  

The STRs show that the Veteran did not complain of headaches, and that he was never treated for headaches, during service.  On an April 1983 Report of Medical History (RMH), the Veteran noted that he had had a number of physical problems, but he denied ever having had frequent or severe headache.

The Board finds that the weight of the evidence does not show that a headache disorder was manifest to a compensable degree within one year after discharge from active service.  The record does not demonstrate that a headache disorder was diagnosed within one year after discharge from active service.  Therefore, the presumptive provisions for a headache disorder as a chronic condition are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309(a). 

In a February 2001 private medical record, M.K., MD, diagnosed headaches, vascular by description, with possible migraine variant.  Other possibilities included cluster headaches, Horton's and histamine headaches.  The physician noted that sinusitis was a possible, but perhaps not the main reason, for the headaches.  In an October 2001 progress note, a private physician, B.F.M, MD, stated that the Veteran had headaches, and it was unclear whether these were a manifestation of the Veteran's paranasal sinus disease or neurogenic or vascular type headaches.

An August 2002 VA treatment record notes that the Veteran reported a prior medical history of migraine headaches triggered by sinusitis since 1981.  A May 2003 VA orthopedic evaluation notes that the Veteran reported chronic sinus problems and migrainous type headaches associated with that disorder.  

On VA examination in October 2008, the examiner stated that it appeared that the Veteran has a medical diagnosis of migraine headaches.  The VA physician noted that medical literature did not support causation between migraine headaches as caused by or related to chronic sinusitis.  He opined that it is less likely than not that the Veteran's migraine headaches are related to his chronic sinusitis.

The Veteran was afforded a VA neurological disorders examination in September 2009.  The Veteran reported that he was diagnosed with migraine headaches after the military, approximately in 1984.  He said that he was sent to a neurologist and was diagnosed with migraine headaches.  The examiner diagnosed the Veteran as having typical migraine headaches.  He also diagnosed the Veteran as having recurrent sinusitis.  The VA examiner opined that the Veteran's migraine headaches are less likely than not related to sinusitis, and stated that he based his opinion on numerous medical journal studies.  

The Veteran was provided another VA headache examination in June 2015.  The VA physician provided a thorough history of the Veteran's headache disability, noting that an April 1983 RMH shows that the Veteran denied frequent or severe headaches.  She further noted that the medical evidence of record reveals a diagnosis of migraine headaches dating back to at least 2002.  The VA examiner stated that the Veteran has a well-established diagnosis of migraine headaches.  She stated that his current description is consistent with that diagnosis as well.  She noted that the Veteran asserts that his headaches are related to his service-connected sinusitis.  The VA physician pointed out that a recent MRI of the brain revealed only minimal sinus disease and that there were no findings of sinus tenderness on examination currently.  She noted that review of the medical literature reveals that "acute or chronic sinusitis appears to be an uncommon cause of recurrent headaches and many patients who present with sinus headache turn out to have migraine".  She stated that in this Veteran the history is entirely consistent with migraine headaches.  The mechanisms which are thought to result in migraine are related to a primary neuronal dysfunction, which is independent of any effect of sinus congestion.  She noted that there is no evidence of a headache disorder during active service, therefore it is less likely than not that the Veteran's headache condition is directly related to service.  She further opined that it is less likely than not that the Veteran's current headache condition (migraine headaches) is caused or chronically aggravated by his service-connected sinusitis.

The Board has given considerable consideration to the Veteran's assertions that his current headache disability, diagnosed as migraines, is caused by his service-connected sinus disability.  The Board notes that the Veteran is a physician and that his opinions may be probative.  However, the Board has also considered the other medical opinions of record and find that the greater weight of the medical evidence, and the most probative medical evidence, indicates that the Veteran's current headache disability is due to migraines and that the Veteran's migraines are not related to service, are not caused by the Veteran's service-connected sinusitis, and are not aggravated by the Veteran's service-connected sinusitis.  In particular the Board finds that the opinion of the VA physician who examined the Veteran in June 2015 is of greatest probative value.  The VA physician carefully reviewed the Veteran's medical records, she considered the Veteran's reported history and his assertions that the migraines are secondary to sinusitis, and she reviewed the medical literature.  As shown above, she provided detailed reasons and bases in support of her opinions.  While the Veteran is a physician, he did not discuss any medical literature in support of his opinions.  The Board finds that the Veteran's opinion outweighed by the opinion of the June 2015 VA examiner.

The Board additionally notes that the October 2008 and September 2009 VA examiners also were of the opinion that the Veteran's headache disability was not caused by or related to the Veteran's sinusitis disability.  This provides further support to the June 2015 VA examiner's opinion that is against the Veteran's claim, rather than to the Veteran's own medical opinion.  

The Board finds that the February 2001 and October 2001 private physician statements are of no probative value.  The February 2001 physician noted that sinusitis was a possible, but perhaps not the main reason for the Veteran's headaches.  The October 2001 physician stated that it was unclear whether the headaches were a manifestation of the Veteran's sinus disease.  The Board finds that the private examiners' statements are speculative in nature.  Each only indicated that a connection between the Veteran's headaches and his sinus disease was possible.  This warrants a finding that these statements are entitled to no probative weight.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  

In this case the most probative opinions of record are the October 2008, September 2009 and June 2015 VA medical opinions indicating that the Veteran's current migraine headache disability is unrelated to service, is not caused by the Veteran's service-connected sinusitis, and/or is not aggravated by the Veteran's service-connected sinusitis.  As shown above, the most probative evidence indicates that the Veteran first developed migraine headaches a number of years after discharge from service and indicates that the Veteran's migraine headaches are not caused or aggravated by the Veteran's service-connected sinusitis.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for a chronic headache disorder, including as secondary to service-connected sinusitis, is not warranted  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Chronic Pain Syndrome

The Veteran first submitted a claim for chronic pain syndrome in May 2008.  At that time he did not provide any details regarding the alleged syndrome.  The Veteran's service treatment records show no diagnosis or complaints of a chronic pain syndrome.  

A December 2008 VA treatment records notes that the Veteran reported multiple areas of pain, including pain in his great toe, his back, and his shoulder.  Prior medical history included chronic pain syndrome of the back and shoulder.  

On VA examination in June 2015, the Veteran reported a chronic pain syndrome that affected the lumbar spine, shoulders and involved headaches.  The Veteran did not report any significant joint pain and did not describe significant widespread myalgias.  He reported that he had never been diagnosed with fibromyalgia and had not seen a pain management specialist.  He did report generalized stiffness and intermittent Raynaud's like symptoms.  

On examination the Veteran did not have the typical symptoms or findings of fibromyalgia.  The examiner noted that the Veteran's stated areas of pain have associated diagnoses, i.e. lumbar spine degenerative disease, bilateral shoulder conditions and migraine headaches.  Based on the history, a review of medical records and physical examination, the examiner stated that he was unable to identify a chronic pain syndrome as separate and distinct from his established disabilities.  The examiner stated that there is no diagnosis of chronic pain syndrome, separate from his already identified disabilities that was incurred in or aggravated by his active military service or by his service-connected disabilities.

The Board recognizes that the Veteran is a physician and that he has the education and training to provide a medical opinion.  However, in this case the Board does not find the Veteran's assertion that he has a chronic pain syndrome due to service to is not probative.  The Board finds that the assertion lacks probative value because the Veteran has provided no reasons and bases in support of this assertion.  Furthermore, the record clearly shows that the Veteran has some chronic pain due to his service-connected spine and shoulder disabilities.  It also shows that he has had pain due to other service-connected disabilities and due to his nonservice-connected migraine headache disability.  However, the evidence of record does not show that the Veteran has any overall chronic pain syndrome that is separate and distinct from the pain resulting from his service-connected disabilities and his migraine headache disability (which is unrelated to service).  It is not permitted to award separate service connection for symptoms that are already compensated due to currently service-connected disabilities.  The evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in making such a determination is whether any of the symptomatology is duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board finds that at no time during the appeal period has the Veteran experienced a chronic pain syndrome disability separate and distinct from his service-connected disabilities and nonservice-connected migraine headaches.  The most probative evidence of record is the June 2015 VA medical opinion which opines that the Veteran does not have a chronic pain syndrome, separate from his already identified disabilities.  The June 2015 VA physician examined the Veteran, reviewed the Veteran's medical history and supported his opinions with reasons and bases.  The VA examiner pointed out that a chronic pain syndrome was not shown during service and that the Veteran has not reported symptoms that are indicative of a separate chronic pain syndrome disability.  Accordingly, the preponderance of the evidence is against the Veteran's claim and service connection for chronic pain syndrome is not warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for a chronic headache disorder (claimed as migraines), including as secondary to service-connected sinusitis, is denied

Entitlement to service connection for chronic pain syndrome is denied.
 


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


